Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6, 8-12, 15-24 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-12, 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Base claim recites starting materials with generic formulae with many variables to make the specific single compound pimavanserin.  This is confusing and against commonsense as explained below.  
The claimed method of preparing pimavanserin entails contacting A and B 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Pimavanserin can be formed only when specific A reacts with specific B. 
Consider the defined possibilities for B

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Expecting any of the above will make the same product (pimavanserin) when contacted with any of the A renders the claimed process ambiguous.  For example, the two last pictured compounds are not even nucleophiles to displace Y.   One of skill in the art would not expect that the third (from the bottom) hydroxy compound to make the urea pimavanserin, even if OH displaces the Y from A, because such a reaction will result in  a carbamate.  Likewise, if OH displaces the NR3R4 in A, then a carbonate will be formed not a urea.   Similar vague and questionable recitations are found for the definition of R2a and R2b of A.  
That 
    PNG
    media_image3.png
    20
    475
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    38
    512
    media_image4.png
    Greyscale

defies commonsense.  Similar impossible substituents are found for the critical limitations of pictured formulae. If a substituent is impossible, the claim can properly be rejected under 35 USC 112 paragraph 1 or 2. A compound with an impossible substituent clearly cannot be made, and hence a paragraph 1 rejection is proper.  Alternatively, if it is impossible, then it is not correct. 

The recitation, optionally, of many terms for intended outcome with generic terms to such an extent that, in the context of the open-ended comprising language, renders the scope of the claim 1 indefinite. “Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts").  The examiner points out the use of the term "comprising" in the instant Markush groupings causes the claims to be completely open-ended when, as stated above, a Markush grouping is "by its nature" a closed grouping of alternatives. Therefore, the use of “comprising” in the instant Markush-type claims renders the claims indefinite.

Dependent claims do not solve all the problems of the base claim 1.  For example, claim 15 only addresses issues with respect to definition of R21.  Therefore, the dependent claims are rejected as well. 
Special note on dependent claim 20:  This claim ultimately depends on claim 1 and as per Examination guidelines, is a ‘reach-through’ claim meaning it is drawn to a polymorphic form of pimavanserin tartrate.  Note that pimavanserin tartrate itself is not Applicant’s invention as it is known in the prior art US 20070264330.  This claim 20 lacks antecedent basis and lacks essential steps needed to make polymorphic form C.  

In re Zletz, 13 USPQ2d 1320, 1322. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  

Suggestion:  See Note at the end of this action.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 6, 8-12, 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-15 of U.S. Patent No. 10597363, further in view of Sartori, Science of Synthesis (2005), 18, 665-758, further in view of Han, Organic Letters, 9(8), 1517-1520; 2007. Although the claims at issue are not identical, they are not patentably distinct from each other as the conflicting claims contain overlapping subject matter.  
Consider the dependent claim 15 of ‘363, column 64 and 65:
column 64

    PNG
    media_image5.png
    40
    293
    media_image5.png
    Greyscale

Column 65: contacting A2 and B2 
The above A2 

    PNG
    media_image6.png
    99
    197
    media_image6.png
    Greyscale
corresponds to instant A,. see instant dependent claim 10 (wherein the said A of instant base claim 1 is defined as A2)

The above B2 corresponds to instant B 

    PNG
    media_image7.png
    108
    125
    media_image7.png
    Greyscale
corresponds to instant B, see instant dependent claim 10 
wherein the said B of instant base claim 1 is defined as B2).  
Comparison of the above claim 15 and claim 10 could potentially raise 101 type Statutory double patenting rejection.  

Limitations of the conflicting dependent claims are also drawn to obvious variants with regards to Y and X for example.    Sartori and Han references are invoked in this regard.  The teaching of Sartori and Han are drawn to making ureas.  Sartori teaches (in a Review Article), making many methods for making symmetrical and unsymmetrical ureas, including the method of using carbamate starting materials such as instant A, providing the carbonyl of the urea, Table 5, page 698.  
Han teaches method of making urea compounds 

    PNG
    media_image8.png
    175
    788
    media_image8.png
    Greyscale


The instant process differs from the prior art in that secondary amine of Sartori (or Han) is replaced by the secondary amines of instant B2, and the carbamate of Sartori (or Han) is replaced by instant carbamates A2 (Y is O-methyl) so that corresponding ureas are formed.  Han, inter alia, teaches page 1517, column B, that syntheses of ureas from O-alkyl carbamates and amines have also been accomplished in the presence of stoichiometric amounts of mediators.  
Based on the teachings of Sartori and Han, one of skill in the art would anticipate that the formation of the urea bond shown below with the curved arrow between the two starting materials is independent of the substituent groups:	
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
because the substituents do not participate in the bond forming process.  Thus, the open brackets indicating substituents being away from the reaction center indicated by dotted arrow have the spectator role in the bond forming process. 
The large number of Examples on page 1519, Table 4 of Han clearly indicates that the scope of the bond forming process (dotted arrow) with respect to the above-mentioned spectator substituents.  
Example 3d of specification page 50, correspond to the one of the many possibilities of the instantly claimed process.  The many possibilities recited for the starting materials inherently admits to the idea that, the outcome of the claimed reaction is independent of substituents. 
It would be obvious to one skilled in the art to arrive at the instant process for making commercially important Pimavanserin using starting materials suggested by the teachings of Sartori and Han in the context of the claims of  10597363. 
There is extensive overlap in the starting materials in both cases to make Pimavanserin which is not applicant’s invention.  Using the many methods available for making the urea compounds one of skill in the art would arrive at the limitations of instant claims in the context of claims of 10597363.  Making salts of Pimavanserin (an organic base) by mixing with acids, is within one of skill in the art.  As noted above, the tartrate salts (including hemi-tartrate) and polymorphic forms are well-known in the art. See Applicant admitted prior art cited on page 35 [0168] of instant specification.  Arriving at alternate methods for making known compounds is routine for process chemists.  For peak sales potential for Pimavanserin, see 
file:///C:/Users/nchandrakumar/Downloads/ACADIA%202Q18%20Earnings%20Slides%20(1).pdf)  


Likewise (likewise means for the same chemistry rationale explained above)
claims 1-4, 6, 8-12, 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-12 of U.S. Patent No. 10981870. further in view of Sartori, Science of Synthesis (2005), 18, 665-758, further in view of Han, Organic Letters, 9(8), 1517-1520; 2007. Although the claims at issue are not identical, they are not patentably distinct from each other as the conflicting claims contain overlapping subject matter.  

Likewise (likewise means for the same chemistry rationale explained above)
Claims 1-4, 6, 8-12, 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims 1-13 of U.S. Patent No. 10981871 further in view of Sartori, Science of Synthesis (2005), 18, 665-758, further in view of Han, Organic Letters, 9(8), 1517-1520; 2007. Although the claims at issue are not identical, they are not patentably distinct from each other as the conflicting claims contain overlapping subject matter.  


Note: Being cognizant of the prosecution histories of the above issued patents would facilitate compact prosecution.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIZAL S CHANDRAKUMAR/           Primary Examiner, Art Unit 1625